Exhibit 10.48

License Agreement

This License AGREEMENT is made and entered into as of the 1st day of February,
2008, by and between:

The Onix Corporation, an Ohio corporation having a place of business at 4140
Tuller Drive, Suite 101, Dublin, Ohio, 43017 (the “LICENSOR”); and

Global Green Solutions Inc., a Nevada corporation having its registered office
at 789 West Pender Street, Suite 1010, Vancouver, British Columbia, Canada (the
“LICENSEE”).
 


1.0 Recitals
The LICENSOR owns the right and title to the INVENTION(S).

The LICENSOR is skilled in the engineering related to the INVENTION(S) and is
engaged in the continuous development of inventions and improvements having to
do with the INVENTIONS(S).

The LICENSOR and LICENSEE are both equity-holding joint venture partners in a
joint venture entity, Global Greensteam, L.L.C., a California company (“GGS”),
with current and ongoing financing obligations.

The LICENSEE desires to obtain a license in LICENSED PRODUCTS related to the
INVENTION(S), to have continuing access to the LICENSOR’s technical know-how and
development, and to utilize the engineering skills of the LICENSOR.

The LICENSOR desires to be relieved of its financing obligations to GGS.

The LICENSOR is willing to grant such a license on terms and conditions recited
below.

In consideration of the above-stated premises and the mutual promises and
covenants contained in this AGREEMENT, the PARTIES agree as follows:
 


2.0 Definitions
Each of the following terms shall, whenever found in this AGREEMENT, be used and
understood in accordance with the corresponding definitions below:

“AFFILIATE” means an entity that, directly or indirectly, through one of more
intermediaries, CONTROLS or is CONTROLLED by, or is under common CONTROL with,
another entity.

“CONTROL” and its derivatives mean any of the following:

1

--------------------------------------------------------------------------------

    *      the ownership (directly or indirectly through one or more
intermediaries) of fifty percent (50%) or more of the issued and outstanding
capital or partnership interests of an entity;       *      the ability
(directly or indirectly through one or more intermediaries) to designate or
cause the designation of fifty percent(50%)or more of the directors of an
entity, regardless of whether such ability is exercised;       *      the
ability (directly or indirectly through one or more intermediaries) to designate
or cause the designation of the managing director, general manager, or chief
executive officer (regardless of actual title) of an entity, regardless of
whether such ability is exercised; or       *      the possession of power
(directly or indirectly through one or more intermediaries) to direct or cause
the direction of the management and policies of an entity, whether though the
ownership of voting securities, by contract, or otherwise, and regardless of
whether such power is exercised.

“FIELD OF USE” means applications related to steam generation.

“INVENTION(S)” shall mean alternative fuel burners, kits, or parts thereof or
other inventions described in at least the LICENSED PATENT APPLICATION(S).

“LICENSED PATENT APPLICATION(S)” shall mean:

    *      United States and/or foreign patent applications(s), disclosure
documents, or intellectual property owned or controlled (in the sense of having
the right to grant a license) by the LICENSOR for inventions relating to
alternative fuel burner devices and systems as described in at least pending
U.S. Patent Application No. 11/959,714, entitled “Alternative Fuel Burner with
Plural Injection Ports,” filed December 19,2007.       *      Any patent
applications that claim priority thereto including all divisionals,
continuations, continuations-in-part, extensions, renewals, patents-of-addition,
or supplementary protection certificates; and       *      Any resulting issued
patents, reissues, revivals, reexamination, or equivalents thereof.  

“LICENSED PRODUCTS” means: (1) INVENTIONS; (2) rotary drum dryer devices and
systems embodied in at least the LICENSOR’S product numbers ONL-132 and ONL-150;
and (3) any ancillary products related thereto.

“PARTIES” collectively or “PARTY” individually means the LICENSOR and/or the
LICENSEE.

“PROJECT” means project for which LICENSEE is the project developer and/or
operator with an equity interest.

2

--------------------------------------------------------------------------------

“TECHNICAL INFORMATION” shall mean inventions and improvements, trade secrets,
data, plans, specifications, know-how, operating experience, and other
information relating to or useful in the design, erection, construction,
operation, maintenance, expansion, and repair of the LICENSED PRODUCTS, and
specifically including, but not limited to, the LICENSOR’s technical and/or
engineering drawings relating to the LICENSED PRODUCTS.

“TERRITORY” means worldwide.
 

3.0 Grant of License
The LICENSOR hereby grants unto the LICENSEE and its AFFILIATES an exclusive
license throughout the TERRITORY in and to the INVENTION(S), the LICENSED PATENT
APPLICATION(S), and the TECHNICAL INFORMATION to manufacture, use, sell, repair,
and service the LICENSED PRODUCTS for/to PROJECTS and PROJECT legal entities in
the FIELD OF USE.

The licensed rights of use, repair, and service of the LICENSED PRODUCTS are
sublicensable and/or transferable to one or more PROJECT legal entities. No
other rights granted are transferable without the prior written consent of the
LICENSOR, which shall not be unreasonably withheld.

The LICENSOR shall be able to freely transfer, assign, and/pr sublicense all or
any portion of its rights under this AGREEMENT.

The LICENSOR does not grant or imply to grant any other, further, or different
license.

Except as expressly provided in this AGREEMENT, the LICENSOR does not grant or
imply to grant any transfer of right or title in and to the INVENTION(S) or the
LICENSED PATENT APPLICATION(S) to the LICENSEE.

The LICENSOR covenants that it and its heirs, legal representatives, assigns,
administrators, and executors will, at the expense of the LICENSOR, its
successors, and its assigns, execute all papers and perform such other acts as
may be reasonably necessary to give the LICENSEE, its successors, and its
assigns the full benefit of this AGREEMENT.
 


4.0 Payment
The LICENSEE agrees to relieve the LICENSOR of its financing obligations to GGS
relating to the LICENSOR’s 5% equity interest in GGS and the LICENSOR agrees to
permanently transfer ownership of it’s equity in GGS to the LICENSEE,
transferable upon the execution of this AGREEMENT. LICENSOR also agrees to forgo
all entitlement to any shares of the LICENSEE as originally contemplated under
any and all agreements made in connection with GGS.

3

--------------------------------------------------------------------------------

No other payments are due under the grant of this license.
 

5.0 Confidentiality
Any information acquired by any of the PARTIES in the course of this AGREEMENT
regarding the affairs and business of the PARTIES and their affiliates shall,
during the TERM of the AGREEMENT and for 10 years thereafter, be treated as
confidential and shall not be disclosed without the prior consent of the
PARTIES, except for the information that:

 * at the time of the disclosure or thereafter is generally available to and
   known by the public (other than as a result of its disclosure by the
   receiving PARTY), unless the information consists of a compilation of
   information that, despite the individual components of information being
   generally available to and known by the public, is not itself generally
   available to and known by the public;
    
 * was available to a receiving PARTY hereto on a non-confidential basis prior
   to disclosure by the disclosing PARTY; or
    
 * becomes available to a receiving PARTY hereto on a non-confidential basis
   from a person who is not otherwise bound by a confidentiality agreement with
   the disclosing PARTY, or is not otherwise prohibited from transmitting the
   information to the receiving PARTY.

If a PARTY is required by law to disclose all or any part of such information,
such PARTY agrees to:

 * immediately notify the other PARTIES of the existence, terms, and
   circumstances surrounding such a request; and
    
 * exercise its commercially reasonable best efforts to obtain an order or other
   reliable assurance that confidential treatment will be accorded to such
   portion of the information required to be disclosed.

Information to be treated as confidential under this AGREEMENT shall include,
but not be limited to, information regarding the INVENTION(S), the PARTIES'
customer lists, unpublished designs, marketing and business plans, telemarketing
and other unique sales techniques, and sources of supply.

This duty of confidentiality pertains to the PARTIES, directors, officers,
employees, agents, and representatives, if any.

The PARTIES and their directors, officers, employees, agents, and
representatives shall take reasonable steps to minimize the risk of disclosure
of confidential information by at least ensuring that only persons (including
directors, officers, and other principal executives) whose duties

 

4

--------------------------------------------------------------------------------

require them to possess any such information, and their profession advisors,
shall have access to the confidential information, and will be instructed to
keep the same as confidential.
 

6.0 Liability and Duties
The LICENSOR and the LICENSEE each acknowledges and represents to the other that
neither shall incur any liability on behalf of the other, purport to pledge the
credit of the other, or accept any order or obligation to be binding upon the
other.

None of the PARTIES or their management or members shall owe a fiduciary duty to
each other under this AGREEMENT.

The LICENSEE shall indemnify and hold the LICENSOR, its AFFILIATES, and their
respective officers and directors harmless from all claims, suits, demands,
actions, losses, damages, and costs, including reasonable legal fees and court
costs, that the LICENSOR may incur or suffer by reason of any acts or omissions
of the LICENSEE in connection with the use of the LICENSED PRODUCTS, including,
but not limited to:

 * any manufacturing defect in a LICENSED PRODUCT;
    
 * the LICENSEE's manufacture, distribution, or sale ofthe LICENSED PRODUCTS; or
    
 * the labeling, packaging, or advertising of the LICENSED PRODUCTS in violation
   of any applicable federal, state, or local law or regulation.
    

7.0 Patent Prosecution and Maintenance
The LICENSOR, at its own expense, shall have the responsibility for and control
over the prosecution of the LICENSED PATENT APPLICATION(S). If, however, the
LICENSOR determines not to file a LICENSED PATENT APPLICATION in an available
jurisdiction or determines to abandon any LICENSED PATENT APPLICATION, the
LICENSOR shall give timely notice to LICENSEE so as to not prejudice the rights
of the LICENSEE in continuing the LICENSED PATENT APPLICATION. The LICENSEE
shall then have the right to request continuation of the LICENSED PATENT
APPLICATION under the direction of the LICENSOR but at the expense of the
LICENSEE.
 



8.0 Infringement by a Third Party
In the event that the LICENSED PATENT APPLICATION(S) shall be considered by thc
LICENSEE or the LICENSOR to be infringed by others, the LICENSOR, at its own
expense, shall have the right, but not the obligation, to institute any action
or proceeding that the LICENSOR may deem necessary or advisable, including,
without limitation, the filing of a lawsuit seeking damages and/or an injunction
against such infringement, as well as to prosecute, settle, compromise, or

5

--------------------------------------------------------------------------------

otherwise dispose of the same. The LICENSEE waives any right, if any such right
exists, to prevent enjoin the LICENSOR from filing or pursuing an action for
infringement by reason of the LICENSEE not being a party to the action. The
LICENSEE cannot join any action brought by the LICENSOR per this AGREEMENT
unless the LICENSOR requests such joinder or a Court orders that the LICENSEE be
a party, in which instance the LICENSEE shall join such action by filing the
appropriate pleadings or papers with the Court having jurisdiction. If the
LICENSEE is ordered to become a party to any proceeding or action, the LICENSEE
shallbe entitled to non-controlling participation through counsel of its
selection, in which the LICENSOR shall be responsible for paying only the
necessary and reasonable attomey fees and expenses of the LICENSEE.

Should the LICENSOR elect not to institute an action or proceeding against any
potentially infringing third party, the LICENSOR shall notify the LICENSEE of
its intention within 90 days of knowing of any potential infringement by a third
party. Upon such noticed, the LICENSEE, at its own expense, shall have the
right, but not the obligation, to institute any action or proceeding that the
LICENSEE may deem necessary or advisable, including, without limitation, the
filing of a lawsuit seeking damages and/or an injunction against such
infringement, as well as to prosecute, settle, compromise, or otherwise dispose
of the same. The LICENSOR waives any right, if any such right exists, to prevent
or enjoin the LICENSEE from filing or pursuing an action for infringement by
reason of the LICENSOR not being a party to the action. The LICENSOR cannot join
any action brought by the LICENSEE per this AGREEMENT unless the LICENSEE
requests such joinder or a Court orders that the LICENSOR be a party, in which
instance the LICENSOR shall join such action by filing the appropriate pleadings
or papers with the Court having jurisdiction. If the LICENSOR is ordered to
become a party to any proceedings or action, the LICENSOR shall be entitled to
non-controlling participation through counsel of its selection, in which the
LICENSEE shall be responsible for paying only the necessary and reasonable
attorney fees and expenses of the LICENSOR.

The PARTY bringing any action or proceeding under this section shall retain the
moneys collected through such action or proceeding.The non-controlling PARTY is
not entitled to any award and/or collection of damages from such action.

Actions under this section include actions involving the filing of a declaratory
judgment action or the filing of any counter-claim for infringement and damages.

The PARTIES shall promptly inform each other of any suspected infringement of
the LICENSED PATENT APPLICATION(S)by a third party.
 


9.0 Term
The TERM of this AGREEMENT shall, unless terminated earlier in accordance with
the termination provisions below, remain in effect as long as at least one claim
of at least one of the LICENSED PATENT APPLICATION(S) has (1) not been found in
a final, non-appealable judgment by the relevant country’s patent office or
court of law or other tribunal of competent

 

6

--------------------------------------------------------------------------------

jurisdiction to be invalid or unenforceable; or (2) has not expired or lapsed.
However, the LICENSOR's transfer of it's 5% equity interest in GGS is permanent
and shall not revert at the end of the term of this AGREEMENT.
 


10.0 Termination
The LICENSOR or the LICENSEE may teminate this AGREEMENT at any time by giving
the other notice to that effect, stating the precise reasons therefore, in the
event of any material breach by the other for which effective remedial action
has not been undertaken within 30 days after notice is given specifying the
breach and requiring remedy of the same, the notice being effective after the
remedial period or any subsequent date specified in the notice.
 


11.0 Representations and Warranties
The LICENSOR hereby represents and warrants to the LICENSEE that the LICENSED
PATENT APPLICATION(S) has not been held invalid or unenforceable.

The LICENSOR hereby represents and warrants to the LICENSEE that the LICENSOR
owns and holds all right, title, claim, and interest in and to the LICENSED
PATENT APPLICATION(S) and to the INVENTION(S), subject to no restictions or
encumbrances of any kind.

The LICENSOR further represents and warrants that there are no current licenses,
commitments, or agreements to license any rights in and to LICENSED PATENT
APPLICATION(S) other than the rights granted in this AGREEMENT.

The PARTIES hereby represent and warrant that they have full and complete power
and authority to enter into and carry out their obligations under this AGREEMENT
and under any documents that may be executed in connection herewith.

The LICENSOR represents and warrants that;

 * The LICENSOR has provided reasonable assistance to the LICENSEE in conducting
   any reasonable due diligence review requested by the LICENSEE and that the
   LICENSOR has provided all information concerning notices or allegations made
   by the LICENSOR concerning the LICENSED PATENT APPLICATION(S), any litigation
   involving the LICENSED PATENT APPLICATION(S), and other license agreements or
   proposals concerning the LICENSED PATENT APPLICATION(S).
    
 * All maintenance or equivalent fees have been paid on the LICENSED PATENT
   APPLICATION(S) and that the LICENSED PATENT APPLICATION(S) have not expired
   for failure to pay any fees.

7

--------------------------------------------------------------------------------

 * The LICENSED PATENT APPLICATION(S) disclose the best mode of making and using
   the invention claimed therein as of the filing date of the application, and
   that the LICENSOR believes and has always believed that the disclosure of the
   invention in the LICENSED PATENT APPLICATION(S) enables one of ordinary skill
   in the art to make and use the inventions claimed therein.
    
 * The LICENSOR knows of no prior art that would invalidate any of the claims of
   the LICENSED PATENT APPLICATION(S).
    
 * The LICENSOR and the LICENSOR's attorneys, agents, and other individuals
   associated with the filing or prosecution of the LICENSED PATENT
   APPLICATION(S), have disclosed as appropriate to the relevant Patent Office
   all information known to them to be material to the patentability of the
   LICENSED PATENT APPLICATION(S).
    
 * The inventor named in the LICENSED PATENT APPLICATION(S) is the original and
   true inventor of the invention claimed in the LICENSED PATENT APPLICATION(S)
   and that there are no other inventors of any of the inventions claimed in the
   LICENSED PATENT APPLICATION(S).
    
 * There are no pending or threatened claims or litigation contesting the
   validity, ownership, or right to use, make, import, offer to sell, sell,
   license, or dispose of any rights in the LICENSED PATENT APPLICATION(S), nor,
   to the best of the LICENSOR's knowledge, is there any basis for such claims.
    
 * The LICENSOR's rights in and the LICENSED PATENT APPLICATION(S) are not
   subject to any liens, restrictions, or encumbrances of any kind, and no other
   person or entity has any right, title, interest or claim in or to the
   LICENSED PATENT APPLICATION(S) as a result of any action taken by the
   LICENSOR.

The LICENSOR makes no representation or warranty as to the performance of the
INVENTION.

The LICENSOR agrees to indemnify and hold the LICENSEE harmless from any
liabilities, costs and expenses (including reasonable attorneys, fees and
expenses), obligations, and causes of action arising out of or related to any
breach of the representations and warranties made by the LICENSOR herein.
 

12.0 Improvements
The LICENSEE shall retain all rights and title in any developments or
modifications made or acquired by the LICENSEE that are improvements in the
LICENSED PRODUCTS, whether patentable or unpatentable and whether developed
solely or jointly with others, subject to any applicable confidentiality
agreements.

8

--------------------------------------------------------------------------------

The LICENSEE’s rights include the right to file patent applications therefore
and have letters patent issued in its own name in all countries.
 

13.0 Use of Names
The LICENSEE shall have the right to use the name of the LICENSOR for any
advertising, promotional, or sales purposes without the prior written consent
obtained from the LICENSOR.

Nothing herein shall be construed as granting to the LICENSEE any license or
other right under any trade name, trademark, or service mark owned or licensed
by the LICENSOR.
 

14.0 General

14.1 Expenses
The expenses incurred by the PARTIES in performance of this AGREEMENT, including
all travel and out-of-pocket expenses, shall be solely for their own account.

14.2 SUCCESSORS
Upon execution, this AGREEMENT shall be binding upon each of the PARTIES and
inure to the benefit of the PARTIES and their successors and assigns.

14.3 SEVERABILITY
Should any part or provision of this AGREEMENT be held unenforceable or in
conflict with the law of any jurisdiction, the validity of the remaining parts
or provisions shall not be affected by such holding.

14.4 WAIVER
A waiver of any breach of any provision of this AGREEMENT to be enforceable must
be in writing and shall not be construed as a continuing waiver of other
breaches of the same or other provisions of this AGREEMENT.

14.5 INTEGRATION
This AGREEMENT embodies the entire understanding between the PARTIES with
respect to the grant of license under the LICENSED PATENT APPLICATION(S), there
are no prior representations, warranties, or agreements between the PARTIES
relating hereto, and this AGREEMENT is executed and delivered upon the basis of
this understanding.

14.6 Governing Law, Jurisdiction, and Place of Suit
This AGREEMENT shall be governed by and construed in accordance with the laws of
the State of Texas, U.S.A., applicable to agreements and contracts executed and
to be wholly performed there, without giving effect to the conflicts of law
principles thereof.

 

9

--------------------------------------------------------------------------------

The PARTIES consent to the jurisdiction of the State of Texas U.S.A. for all
purposes in connection with this AGREEMENT.

Any process, notice, motion, or other application to a Court or to a Justice of
the State of Texas, U.S.A. maybe served within or without the territorial
jurisdiction of the State of Texas, U.S.A.,by registered or certified mail,
return receipt requested, or by personal service, or in such other manner as is
permissible under the Rules of a Court in the State of Texas, U.S.A., provided a
reasonable time for appearance, not less than twenty business days, is allowed.

The PARTIES agree that the proper jurisdiction and venue for resolution of any
dispute arising from the terms of or performance under this AGREEMENT
(hereinafter “LICENSE DISPUTE,”) shall exclusively be either the United States
District Court for the Southern District of Texas or the District Courts of
Harris County, Texas. All of the PARTIES agree to subject themselves to the
jurisdictions of those Courts for all purposes to resolve any such LICENSE
DISPUTE.

14.7 Multiple Counterparts
This AGREEMENT may be executed in multiple counterparts, each of which shall be
deemed an original.

14.8 MODIFICATION
This AGREEMENT may not be modified otherwise than by written instrument signed
by all PARTIES.

14.9 HEADINGS
The headings of this AGREEMENT shall serve only reference purposes and for
convenience and are not binding or intended to limit or expand the breadth of
the provisions of this AGREEMENT.

14.10 NOTICES
All notices and communications required or permitted to be sent by the PARTIES
to each other shall be deemed sufficient if transmitted in writing by registered
mail addressed as follows:

If to LICENSOR:     The Onix Corporation
 
                                 Attn: Charles Verhoff

                                 4140 Tuller Rd – STE 101

                                 Dublin, OH 43017

If to LICENSEE:      Global Green Solutions Inc.

                                ATTN: Craig Harting

                                789 West Pender Street, Suite 1010

                                Vancouver, British Columbia, Canada

10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the PARTIES hereto have executed this AGREEMENT as of the
date set forth above.
 

THE ONIX CORPORATION
 

By:

 Name:

Title:

CHARLES VERHOFF

Charles Verhoff                                 

Pres/CEO                                         


 

 

GLOBAL GREEN SOLUTIONS INC.

By:

Name:

Title:

CRAIG A. HARTING

Craig A. Harting                                  

COO                                                  


 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------